Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Administrative Law Judge was bound by the arbitrator’s findings of fact, i.e., that claimant deliberately kicked a co-worker and made inappropriate telephone inquiries into the co-worker’s background. The record contains substantial evidence to support the Board’s decision that this behavior constituted misconduct so as to disqualify claimant from receiving benefits.
Mercure, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.